Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics announces that the European Medicines Agency (EMEA) has granted the orphan drug designation to LOR-2040 for the treatment of Acute Myeloid Leukemia (AML) - Orphan Drug designation by the EMEA demonstrates the potential of LOR-2040 to provide significant therapeutic benefit to AML patients - TORONTO, June 23 /CNW/ - Lorus Therapeutics Inc. (TSX: LOR, AMEX: LRP) ("Lorus" or the "Corporation"), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced that its lead Clinical drug, LOR-2040, has been granted Orphan Drug status for the treatment of Acute Myeloid Leukemia (AML) by the Committee for Orphan Medicinal Products (COMP) of the European Medicines Agency (EMEA). For a medicinal product to be designated as an orphan medicinal product in the European Union (EU), the sponsor must establish that a satisfactory method of treatment, which has been authorized in the European Community, does not exist for the condition, or, if such a method exists, that the medicinal product will be of significant benefit to those affected by that condition. LOR-2040 is currently in an advanced Phase II clinical study in patients with relapsed or refractory AML. To provide an adequate supply of LOR-2040 for ongoing and projected clinical trials, Lorus has already secured additional supply of LOR-2040 from Avecia Biotechnology Inc., a leading private biotechnology company focused on the development and manufacture of innovative medicines. "Obtaining orphan drug designation in Europe for LOR-2040 is another important step in the path toward commercialization of this therapeutic approach," said Dr. Aiping Young, President and CEO of Lorus. "Orphan drug status, together with our broad patent coverage achieved for this drug in the EU, has served to strengthen and align our proprietary European market position with the level we have achieved in the United States." Orphan drug designation when granted by the EMEA provides market exclusivity for treatment of a qualifying disease for up to 10 years following drug approval, in addition to Scientific Advice to optimize development, guidance on the proposed clinical design, and in preparation for the marketing application. In addition, orphan drug designation may qualify for fee reductions for access to the centralized community procedures before and after marketing authorization. The EMEA represents 25 EU countries, including the United Kingdom, France, Italy, Germany and Spain. About LOR-2040 LOR-2040 (formerly GTI-2040) is an antisense drug that specifically targets the R2 component of ribonucleotide reductase, which is required for
